DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 12/08/2021 and 03/23/2022  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
3.	Claims 1-20 are pending.
	Claims 7,10,14 have been amended.
Response to Arguments
Regarding double patenting
4.  	Applicant indicated that the double patenting issue to be on hold for now, and to resolve it later. Therefore, the nonstaturory double patenting rejection will be maintained. 
 	Regarding art rejection
5.	Applicant's arguments filed 12/08/2021  have been fully considered but they are not persuasive.
Applicant argues :
 Kong in view of Norgren fails to disclose or suggest "transmitting the local congestion metric to each of the plurality of clients" as recited in claim 1.
Kong in view of Norgren fails to teach "wherein each of the plurality of clients utilizes the local congestion metric and whether the client has exceeded its reserved 

Examiner respectfully disagrees. Norgren teaches obtaining queue depth data of a shared storage based on currently observed I/O operations (col 12 lines 32-48). In other words, the queue depth condition determined based on the entity performing the I/O operations on the shared storage. Inherently, there is an entity or entities performing the I/O operation on the shared storage. In this case Norgren teaches plurality of servers or hosts accessing the storage system and performating the I/O operations (Norgren col. 4 lines 36-40, and Fig. 1). Therefore, the I/O operations are performed by the servers or hosts, and this disclosure  teaches the claimed “clients” accessing the shared storage resource. 
Norgren’s embodiment also teaches inserting delay time between I/O requests based on utilizing the observed queue depth condition (Norgren col. 14 lines 8-22). In other words, the delay is inserted between two I/O requests based on depth condition, and the I/O operations addressed performed by servers or hosts as discussed above. This feature teaches “calculate a delay period prior to attempting another access….”  Because the I/O operation alredy inserting determined delay between I/O requests.  Norgren Col. 3 lines 54-65 also teaches a performance goal specifying  upper or lower limit perrforamnce not to be exceeded by  one or more I/O operation. Thus, there is allocated resource usage at the shared storage for the one or more I/O operations. As disclosed above, the I/O operations are performed by plurality of servers or hosts. 


Double Patenting 
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of nostatutory double patenting as being unpatentable over claims 1-7 of US patent 9,887,924.

Claim 

Instant application (17/083,680)

Patent US 9,887,924.

Claim
1
A computer-implemented method for providing resource usage feedback to a plurality of clients having access to a shared storage resource, the method comprising: 













determining a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and transmitting the local congestion metric to each of the plurality of clients, wherein each of the plurality of clients utilizes the local congestion metric and whether the client has exceeded its reserved minimum usage rate for the shared storage resource to calculate a delay period prior to attempting another access of the shared storage resource.
A computer-implemented method for providing resource usage feedback to a plurality of clients having access to a shared storage resource, the method comprising: monitoring a rate of usage of the shared storage resource by at least a portion of the clients, wherein a minimum usage rate for the shared storage resource is reserved for each client; upon detecting that the rate of usage of the shared storage resource as monitored has exceeded a maximum rate supported by the shared storage resource,

 
determining a congestion metric for each of the clients that are currently attempting to access the shared storage resource, wherein the congestion metric for each client is based on usage by each client of the shared storage resource; and transmitting the corresponding determined congestion metric to each of the clients that are currently attempting to access the shared storage resource for each of the clients to introduce no delay or non-zero delay based on the corresponding determined congestion metric prior to attempting another access of the shared storage resource, 



wherein all clients that have exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a non-zero value that results in a delay period being calculated by the client and all clients that have not exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a zero value that results in no delay period being calculated by the client.

8
A non-transitory computer readable storage medium storing instructions, which, when executed on a processor, causes the processor to perform an operation for providing resource usage feedback to a plurality of clients having access to a shared storage resource, 

the operation comprising: 











determining a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and transmitting the local congestion metric to each of the plurality of clients, wherein each of the plurality of clients utilizes the local congestion metric and whether the client has exceeded its reserved minimum usage rate for the shared storage resource to calculate a delay period prior to attempting another access of the shared storage resource.
A non-transitory computer readable storage medium storing instructions, which, when executed on a processor, performs an operation for providing resource usage feedback to a plurality of clients having access to a shared storage resource, 


the operation comprising: monitoring a rate of usage of the shared storage resource by at least a portion of the clients, wherein a minimum usage rate for the shared storage resource is reserved for each client; upon detecting that the rate of usage of the shared storage resource as monitored has exceeded a maximum rate supported by the shared storage resource,

 determining a congestion metric for at least a portion each of the clients that are currently attempting to access the shared storage resource, wherein the congestion metric for each client is based on usage by each client of the shared storage resource; and transmitting the corresponding determined congestion metric to each of the clients that are currently attempting to access the shared storage resource for each of the clients to introduce no delay or non-zero delay based on the corresponding determined congestion metric prior to attempting another access of the shared storage resource, 


wherein all clients that have exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a non-zero value that results in a delay period being calculated by the client and all clients that have not exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a zero value that results in no delay period being calculated by the client.

15
 A computer system, comprising: a processor and a memory hosting a module, which, when executed on the processor, performs an operation for providing resource usage feedback to a plurality of clients having access to a shared storage resource, the operation comprising: 




















determining a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and transmitting the local congestion metric to each of the plurality of clients, wherein each of the plurality of clients utilizes the local congestion metric and B281.C2-24-whether the client has exceeded its reserved minimum usage rate for the shared storage resource to calculate a delay period prior to attempting another access of the shared storage resource.
A computer system, comprising: a processor and a memory hosting a module, which, when executed on the processor, performs an operation for providing resource usage feedback to a plurality of clients having access to a shared storage resource, the operation comprising: 

monitoring a rate of usage of the shared storage resource by at least a portion of the clients, wherein a minimum usage rate for the shared storage resource is reserved for each client; upon detecting that the rate of usage of the shared storage resource as monitored has exceeded a 

 







determining a congestion metric for each of the clients that are currently attempting to access the shared storage resource, wherein the congestion metric for each client is based on usage by each client of the shared storage resource; and transmitting the corresponding determined congestion metric to each of the clients that are currently attempting to access the shared storage resource for each of the clients to introduce no delay or non-zero delay based on the corresponding determined congestion metric prior to attempting another access of the shared storage resource, 

wherein all clients that have exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a non-zero value that results in a delay period being calculated by the client and all clients that have not exceeded their reserved minimum usage rate for the shared storage resource are transmitted a congestion metric having a zero value that results in no delay period being calculated by the client.





Dependent claims 2-7, 9-14 and 16-20 of the instant application are exactly the same as dependent claims of the US patent 9,887,924.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2014/0115579 hereinafter referred to as Kong) in view of Norgren (US 7,739,470 hereinafter referred to as Norgren).

Regarding claim 1,
Kong teaches:
“A computer-implemented method for providing resource usage feedback to a plurality of clients having access to a shared storage resource, the method comprising” (Kong [0046] [0043] [0029], providing performance metric associated with health and performance of plurality of virtual machines (VMs).  The performance metric report of the VMs includes IOPS and throughput information. A storage system shared by the plurality of VMs).
Kong does not explicitly teach:
“determining a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and transmitting the local congestion metric to each of the plurality of clients, wherein each of the plurality of clients utilizes the local congestion metric and whether the client has exceeded its reserved minimum usage rate for the shared storage resource to calculate a delay period prior to attempting another access of the shared storage resource.”
Norgren teaches:
“determining a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and “ Norgren col.  12 lines 32-48, col. 18 lines 52-67, col. 10 lines 2-4,  obtaining performance data of the queue depth of shared storage based on currently observed I/O operations. The queue depth indicates if an additional queue depth needs to be increased or decreased for the I/O operations. The queue depth defined as the number I/O requests that may be serviced concurrently. Thus, if increasing queue depth is determined to service the I/O requests, inherently a congestion is detected).
“transmitting the local congestion metric to each of the plurality of clients, wherein each of the plurality of clients utilizes the local congestion metric and whether the client has exceeded its reserved minimum usage rate for the shared storage resource to calculate a delay period prior to attempting another access of the shared storage resource.”(Norgren col. 14 lines 8-22, col. 3 lines 54-65, Fig. 1, determining a delay based on queue depth in order to insert the delay between I/O requests. The obtained observed performance value is determined based whether the assigned performance goal limit is exceeded for the I/O operation. A shared data storage system by plurality of host/servers to perform I/O operations). 
Both Kong and Norgren teach performing Input/output (I/O) operations on shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kong to include a feature to determining a delay time  to be inserted between I/O requests as disclosed by Norgren, such feature optimize performance of data storage system (col. 19 lines 55-67). 

Regarding claim 8,
Kong teaches:
Kong [0047] [0046] [0043] [0029], a computer program embodied in one or more computer readable medium. providing performance metric associated with health and performance of plurality of virtual machines (VMs).  The performance metric report of the VMs includes IOPS and throughput information. A storage system shared by the plurality of VMs).
Kong does not explicitly teach:
“determining a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and transmitting the local congestion metric to each of the plurality of clients, wherein each of the plurality of clients utilizes the local congestion metric and whether the client has exceeded its reserved minimum usage rate for the shared storage resource to calculate a delay period prior to attempting another access of the shared storage resource.”
Norgren teaches:
“determining a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and “ (Norgren col.  12 lines 32-48, col. 18 lines 52-67, col. 10 lines 2-4,  obtaining performance data of the queue depth of shared storage based on currently observed I/O operations. The queue depth indicates if an additional queue depth needs to be increased or decreased for the I/O operations. The queue depth defined as the number I/O requests that may be services concurrently. Thus, if increasing queue depth is determined to service the I/O requests, inherently congestion is detected).
“transmitting the local congestion metric to each of the plurality of clients, wherein each of the plurality of clients utilizes the local congestion metric and whether the client has exceeded its reserved minimum usage rate for the shared storage resource to calculate a delay period prior to attempting another access of the shared storage resource.”(Norgren col. 14 lines 8-22, col. 3 lines 54-65, Fig. 1, determining a delay based on queue depth in order to insert the delay between I/O requests. The obtained observed performance value is determined based whether the assigned performance goal limit is exceeded for the I/O operation. A shared data storage system by plurality of host/servers to perform I/O operations). 
Both Kong and Norgren teach performing Input/output (I/O) operations on shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kong to include a feature to determining a delay time  to be inserted between I/O requests as disclosed by Norgren, such feature optimize performance of data storage system (col. 19 lines 55-67). 

Regarding claim 15,
Kong teaches:
“A computer system, comprising: a processor and a memory hosting a module, which, when executed on the processor, performs an operation for providing resource usage feedback to a plurality of clients having access to a shared storage resource” (Kong [0034] [0046] [0043] [0029], computers with CPU and memory.  Providing performance metric associated with health and performance of plurality of virtual machines (VMs).  The performance metric report of the VMs includes IOPS and throughput information. A storage system shared by the plurality of VMs).
Kong does not explicitly teach:
“the operation comprising: determining a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and transmitting the local congestion metric to each of the plurality of clients, wherein each of the plurality of clients utilizes the local congestion metric and B281.C2-24-whether the client has exceeded its reserved minimum usage rate for the shared storage resource to calculate a delay period prior to attempting another access of the shared storage resource.”
Norgren teaches:
“the operation comprising: determining a local congestion metric for the shared storage resource based on current attempts from one or more of the plurality of clients to access the shared storage resource; and” (Norgren col.  12 lines 32-48, col. 18 lines 52-67, col. 10 lines 2-4,  obtaining performance data of the queue depth of shared storage based on currently observed I/O operations. The queue depth indicates if an additional queue depth needs to be increased or decreased for the I/O operations. The queue depth defined as the number I/O requests that may be services concurrently. Thus, if increasing queue depth is determined to service the I/O requests, inherently congestion is detected).
“transmitting the local congestion metric to each of the plurality of clients, wherein each of the plurality of clients utilizes the local congestion metric and whether the client has exceeded its reserved minimum usage rate for the shared storage resource to calculate a delay period prior to attempting another access of the shared storage resource.”(Norgren col. 14 lines 8-22, col. 3 lines 54-65, Fig. 1, determining a delay based on queue depth in order to insert the delay between I/O requests. The obtained observed performance value is determined based whether the assigned performance goal limit is exceeded for the I/O operation. A shared data storage system by plurality of host/servers to perform I/O operations). 
Both Kong and Norgren teach performing Input/output (I/O) operations on shared storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kong to include a feature to determining a delay time  to be inserted between I/O requests as disclosed by Norgren, such feature optimize performance of data storage system (col. 19 lines 55-67). 

Regarding claims 2, 9 and 16, Kong in view of Norgren teaches all the limitations of claims 1, 8, and 15.
Kong does not explicitly teaches
“further comprising monitoring a rate of usage of the shared storage resource by the one or more of the plurality of clients, wherein the local congestion metric is determined based on the monitoring.” 
Norgren teaches:
“further comprising monitoring a rate of usage of the shared storage resource by the one or more of the plurality of clients, wherein the local congestion metric is determined based on the monitoring” (Norgren col. 8 lines 46-55, col. 5 lines 31-36, the performance metric represent monitored I/O operations performed on storage system during a period of time. The I/O operations performed to the storage system by plurality applications hosted on plurality of host computers). 


Regarding claims 3, 10 and 17, Kong in view of Norgren teaches all the limitations of claims 1, 8 and 15.
Kong teaches
“wherein the shared storage resource is a local storage drive housed in a host computer belonging to a cluster of host computers that supports execution of the plurality of clients, and wherein each host computer in the cluster contributes a corresponding local storage drive to form a pool of shared storage resources accessible as a single virtual storage device (Kong [0040] [0029], disclosed physical disk resources 22a-22n shared and managed across the network. Each physical disk 22a-22n belongs to their corresponding node 10a-10n in the cluster environment. The physical disk allocated as virtual disks across the nodes for each virtual machine).

Regarding claims 4, 11, and 18, Kong in view of Norgren teaches all the limitations of claims 3, 10, and 17. 
Kong teaches:
(Kong [0043] and Fig. 9, disclose allocation of Virtual disk across different nodes in the cluster. Virtual disk 26 divided into three sections, and allocated each section to local physical storage of the nodes (see Fig. 9)).

Regarding claims 5, 12, and 19 Kong in view of Norgren teaches all the limitations of claims 4, 11 and 18.
Kong teaches:
 “wherein the virtual disk is organized as a RAID 0 stripe set and the section of the virtual disk backed by a portion of the shared storage resource and the at least one other section of the virtual disk backed by a different local storage disk both represent a different stripe in the stripe set represent a different stripe in the stripe set (Kong [0042], RAID parity utilizes by DR module 56. The RAID parity enables data to be written on different chunks. Chunks 65-68 are portions of shared resource physical disk, and each chunk associated with the virtual disk (see Fig. 9)).

Regarding claims 6, 13, 20, Kong in view of Norgren teaches all the limitations of claims 4, 11 and 18.
Kong teaches:
“wherein a second client is performing 1/0 operations on a second virtual disk, wherein at least one portion of the second virtual disk is backed by a second portion of the shared resource (Kong [0037] and Fig. 9, Each virtual machines plurality of VMs perform I/O requests to virtual disks. The virtual disk 26 divided into three sections, and allocated each section to local physical storage of the nodes. Some sections of the virtual disks backed by different shared physical disk from different node).

Regarding claims 7 and 14, Kong in view of Norgren teaches all the limitations of claims 3  and 10.
Kong teaches:
“Wherein the plurality of clients each comprise a virtual machine running in one of the host computers in the cluster” (Kong [0034], plurality of VMs hosted on server system). 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454                                                                                                                                                                                                        

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456